DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

It is noted that applicant has effectively switched embodiments with the amendment filed 12/07/2022. While the differences between the originally elected species of Fig. 11 and the new species of Fig. 21C are not enough yet to trigger a restriction requirement, any future switches to a new embodiment may be subject to a Restriction By Original Presentation.

Specification
The abstract of the disclosure is objected to because it does not meet the lower limit of 50 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 16 is objected to because of the following informalities:  independent claim 16 sets forth item (e) in line 3. However, no items (a)-(d) have been established.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

Claim 11 recites the limitation "the trailing surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a main cylinder" in line 2. However, it is unclear how this main cylinder is related to the main cylinder already set forth in independent claim 11, line 2, from which claim 14 depends. Specifically, it is unclear if these cylinders are two different cylinders or one and the same. 
Claim 15 recites the limitation "a main cylinder" in line 2. However, it is unclear how this main cylinder is related to the main cylinder already set forth in independent claim 11, line 2, from which claim 15 depends. Specifically, it is unclear if these cylinders are two different cylinders or one and the same. 
	Claims 12-13 are rejected for their dependence upon rejected claim 11.

Claim 16 recites the limitation "the angle" in lines 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "a main cylinder" in line 2. However, it is unclear how this main cylinder is related to the main cylinder already set forth in independent claim 16, line 3, from which claim 19 depends. Specifically, it is unclear if these cylinders are two different cylinders or one and the same. 
Claim 20 recites the limitation "a main cylinder" in line 2. However, it is unclear how this main cylinder is related to the main cylinder already set forth in independent claim 16, line 3, from which claim 20 depends. Specifically, it is unclear if these cylinders are two different cylinders or one and the same. 
Claims 17-18 are rejected for their dependence upon rejected claim 16.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 16-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bich et al. EP 0846409 A1.

Independent Claim 16: Bich discloses a flute for a stalk roll used in the harvest of corn having a stalk, said flute comprising: 
e) a flute (45) positioned on a main cylinder (40) of said stalk roll having a leading surface (seen in Bich’s annotated Fig. 5 below) having its base nearer the main cylinder and its top farther from the main cylinder, a leading wall and a trailing wall (all shown in Fig. 5 below); 
f) wherein the leading wall extends perpendicular to and outward from said main cylinder (as seen below); 
g) wherein the base of the leading surface intersects the leading wall and travels upwardly to intersect with the trailing surface to form an edge (seen below); and 
h) wherein the angle between the leading wall and leading surface positions the base of the leading surface to contact said corn stalk prior to the edge contacting said corn stalk (as seen in Fig. 5 below considering Bich’s direction of rotation and given that all of the claimed limitations above are satisfied the rolls will behave the same as intended), as per claim 16.  

    PNG
    media_image1.png
    496
    776
    media_image1.png
    Greyscale

Dependent Claims 17-19: Bich further discloses wherein the edge (seen above in Fig. 5) is sharp (col. 4, lns. 27-28), as per claim 17;
wherein said stalk roll further comprises a plurality of flutes (45, as seen in Bich’s figures) positioned on said main cylinder (40), as per claim 18;
wherein said flute (45) and said stalk roll are further defined such that said flute extends along an entire length of a main cylinder (40) of said stalk roll (seen in Figs. 2-3), as per claim 19.




Claim(s) 16, 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kalverkamp 5,269,126.

Independent Claim 16: Kalverkamp discloses a flute for a stalk roll used in the harvest of corn having a stalk, said flute comprising: 
e) a flute (3, 4, 5 or 6) positioned on a main cylinder (2) of said stalk roll having a leading surface (seen in Kalverkamps’s annotated Fig. 5 below) having its base nearer the main cylinder and its top farther from the main cylinder, a leading wall and a trailing wall (all shown in Fig. 5 below); 
f) wherein the leading wall extends perpendicular to and outward from said main cylinder (as seen below); 
g) wherein the base of the leading surface intersects the leading wall and travels upwardly to intersect with the trailing surface to form an edge (seen below); and 
h) wherein the angle between the leading wall and leading surface positions the base of the leading surface to contact said corn stalk prior to the edge contacting said corn stalk (as seen in Fig. 5 below considering Kalverkamps’s direction of rotation and given that all of the claimed limitations above are satisfied the rolls will behave the same as intended), as per claim 16.  

    PNG
    media_image2.png
    411
    574
    media_image2.png
    Greyscale


Dependent Claim 20: Kalverkamp further discloses wherein said flute (3, 4, 5 or 6) and said stalk roll are further defined such that said flute does not extend along an entire length of a main cylinder (2) of said stalk roll (due to slots 7, see Fig. 1, for allowance of blade 8), as per claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bich et al.

Independent Claim 11: Bich discloses a flute for a stalk roll, said flute comprising:
a) a flute (45) positioned on a main cylinder (40) of said stalk roll having a leading surface (see Bich’s annotated Fig. 5 above) having its base nearer the main cylinder and its top farther from the main cylinder, a leading wall (see annotated Fig. 5 above) and a trailing wall (see Fig. 5 above); 
b) wherein the leading wall extends perpendicular to and outward from said main cylinder (as seen above); 
c) wherein the base of the leading surface intersects the leading wall and travels upwardly to intersect with the trailing surface to form an edge (see above), as per claim 11. 
While it appears that Bich’s angle between the leading wall and the leading surface is thirty degrees, as seen in Fig. 5 above, Bich does not specifically disclose this angle. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Bich’s stalk roll with an angle of 30 degrees between the leading wall and leading surface since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
 
Dependent Claims 12-14: Bich further discloses wherein the edge (seen above) is sharp (col 4, lines 27-28), as per claim 12;
wherein said stalk roll further comprises a plurality of flutes (45, as seen in Bich’s figures) positioned on said main cylinder (40), as per claim 13;
wherein said flute (45) and said stalk roll are further defined such that said flute extends along an entire length of a main cylinder (40) of said stalk roll (as seen in Figs. 2-3), as per claim 14.

Claims 11, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kalverkamp.

Independent Claim 11: Kalverkamp discloses a flute for a stalk roll, said flute comprising:
a) a flute (3, 4, 5 or 6) positioned on a main cylinder (2) of said stalk roll having a leading surface (see Kalverkamp’s annotated Fig. 5 above) having its base nearer the main cylinder and its top farther from the main cylinder, a leading wall (see annotated Fig. 5 above) and a trailing wall (see Fig. 5 above); 
b) wherein the leading wall extends perpendicular to and outward from said main cylinder (as seen above); 
c) wherein the base of the leading surface intersects the leading wall and travels upwardly to intersect with the trailing surface to form an edge (57), as per claim 11. 
While it appears that Kalverkamps’s angle between the leading wall and the leading surface is thirty degrees, as seen in Fig. 5 above, Kalverkamp does not specifically disclose this angle. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kalverkamps stalk roll with an angle of 30 degrees between the leading wall and leading surface since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Dependent Claim 15: Kalverkamp further discloses wherein said flute (3, 4, 5 or 6) and said stalk roll are further defined such that said flute does not extend along an entire length of a main cylinder (2) of said stalk roll (due to slots 7, see Fig. 1, for allowance of blade 8), as per claim 15.  

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        December 17, 2022